Case 18-20986        Doc 46     Filed 04/22/19     Entered 04/22/19 16:03:45          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20986
         Fatima Q King

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/26/2018.

         2) The plan was confirmed on 11/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/23/2019.

         5) The case was Converted on 04/04/2019.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20986              Doc 46     Filed 04/22/19    Entered 04/22/19 16:03:45             Desc          Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $1,150.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                      $1,150.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $0.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                           $59.17
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $59.17

 Attorney fees paid and disclosed by debtor:                      $350.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim       Principal        Int.
 Name                                     Class   Scheduled      Asserted      Allowed        Paid           Paid
 AFNI, Inc                            Unsecured         861.00           NA           NA            0.00         0.00
 Armor Systems Co                     Unsecured         600.00           NA           NA            0.00         0.00
 Baxter Credit Union                  Unsecured            NA       7,913.40     7,913.40           0.00         0.00
 Baxter Credit Union                  Secured       17,000.00     17,213.40      9,300.00        894.14       196.69
 Cashnet USA                          Unsecured         300.00           NA           NA            0.00         0.00
 Check Into Cash Corporate            Unsecured         100.00           NA           NA            0.00         0.00
 City of Rolling Meadows              Unsecured         100.00           NA           NA            0.00         0.00
 Hoffman Estates Park District        Unsecured         769.00           NA           NA            0.00         0.00
 Illinois Tollway                     Unsecured         356.00      1,106.65     1,106.65           0.00         0.00
 Jefferson Capital Systems LLC        Unsecured         539.00        539.99       539.99           0.00         0.00
 Municipal Collection Services, Inc   Unsecured         400.00           NA           NA            0.00         0.00
 Nicor Gas                            Unsecured      1,200.00       2,050.33     2,050.33           0.00         0.00
 Portfolio Recovery Associates        Unsecured         510.00           NA           NA            0.00         0.00
 Torres Credit Srv                    Unsecured      1,407.00            NA           NA            0.00         0.00
 Wow! Internet - Cable - Phone        Unsecured         411.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20986        Doc 46      Filed 04/22/19     Entered 04/22/19 16:03:45             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,300.00            $894.14           $196.69
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,300.00            $894.14           $196.69

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,610.37               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $59.17
         Disbursements to Creditors                             $1,090.83

 TOTAL DISBURSEMENTS :                                                                       $1,150.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
